DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 01/24/2022. Claims 1-3, 5-12, 15-23 are pending:
Claims 16-23 have been withdrawn without traverse in the reply filed 01/24/2022
Claims 4, 13, 14, and 24 were cancelled by applicant in claims filed 01/24/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-3, 5-12, and 15) in the reply filed on 01/24/2022 is acknowledged.  The traversal is on the ground(s) that “Hirata does not disclose selectively dispensing first and second metal powders, i.e., as a powder, to form an article, and instead discloses dispensing a solution/slurry of composition” (See Page 1 of Remarks). This is not found persuasive because Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Examiner further notes Hirata does disclose that the solution/slurry of composition does include 
a metal powder which is dispensed by the printer. The porous particles contain metals or metal compounds ([0095]), which is used in conjunction with a solvent to form a slurry. However, it would be clear that this slurry contains the metal powder with porous particles and therefore does include a metal powder to be dispensed, and it is similarly well-known in the art to use metal powder in an additive manufacturing process.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1806273.7, filed on 04/17/2018.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 9 recites “delivery platforms to dispense metal powder from the first and/or second container to the build platform”, wherein the Specification recites “the delivery platforms may be moveable in the y-direction and the delivery platforms are piston driven (See Page 4 Lines 13-16). Therefore Specification defines the delivery platforms may be moveable in the y-direction and the delivery platforms are piston driven, as corresponding structure for the claimed placeholder of delivery platforms.
Claim 10 recites “a control unit operable to control the ratio of metal powder dispensed from the first container and from the second container”, wherein the Specification recites “the electronic valve 13 is controlled by a control unit (not shown) which is in communication with both the electronic valve 13 and a personal computer or similar device” (See Page 8 Lines 1-7).  Therefore, Specification defines the electronic valve 13 is controlled by a control unit (not shown) which is in communication with both the electronic valve 13 and a personal computer or similar device, as corresponding structure 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the containers respectively contain metal powder that has been recycled to different extents" in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “metal powder” refers to the earlier cited metal powder in the Claim, or is a different type of metal powder altogether. As a result, the claim requires clarification. Claims 2-3, 5-12, and 15 are rejected due to their dependency on Claim 1.
Claims 5-7, 9-12, and 15 recites the same limitation "metal powder” in each of their respective claims.  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether the “metal powder” refers to the earlier cited metal powder in Claim 1, or is a different type of metal powder altogether. As a result, the claims requires clarification. 
Claims 6-7 and 9 are dependent on cancelled Claim 4, and as a result the scope of the claims is not definite and the claims become vague and indefinite. For sake of compact prosecution, Examiner interprets Claims 6-7 and 9 to be dependent on Claim 1.
Claim 8 recites the limitation "enable mixing of the first metal powder and the second metal powder" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the ratio of metal powder" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Please correct to “a ratio” in Claim 10 so there is sufficient basis for the preceding Claims 11 and 12.
Claim 11 recites the limitation "the ratio of metal powder" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the ratio of metal powder" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1, submitted by applicant in IDS filed 10/16/2020) .
Regarding Claim 1, EOS discloses an apparatus for producing an article by additive manufacturing ([0005]) comprising a first container (reservoir 24 Figure 1) and a second container (reservoir 25 Figure 1) from which metal powder may be selectively dispensed to form an article (powder in reservoirs 24 and 25 are dispersed/sent to filling containers and 8 and 9 to then be further dispensed [0039] Figure 1), wherein the first container and the second container contain the same type of metal powder and wherein the containers respectively contain metal powder that has been recycled to different extents (one reservoir 24 is provided with new powder [0027], other reservoir 25 is provided with old powder [0028] which is the same powder recycled to different extents). EOS is deficient in explicitly disclosing the powder material is a metal powder.
	 In the analogous art, Gibson teaches a system, apparatus and method for printing a full color multiple material 3D object or objects, or additive manufacturing (Abstract). Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process.
	The teachings of Gibson and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed
invention to have modified the apparatus of EOS so that the powder material is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.

    PNG
    media_image1.png
    450
    929
    media_image1.png
    Greyscale

Regarding Claim 2, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further discloses the first container contains non-recycled metal powder and the second container contains metal powder that has been recycled one or more times (one reservoir 24 is provided with new, non-recycled powder [0027], other reservoir 25 is provided with old, recycled powder [0028]). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the first container contains non-recycled metal powder and the second container contains metal powder that has been recycled one or more times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 5, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto a build platform (reservoirs pump powder to filling containers 8 and 9 to then be dispersed onto carrier 2 acting as a platform for the object 3 [0039] Figure 1 and 3). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto a build platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.

    PNG
    media_image2.png
    715
    563
    media_image2.png
    Greyscale

Regarding Claim 7, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container (powder in reservoirs 24 and 24 Figure 1) onto the build platform via a third container (dosing unit 26 receives powder from 24 and 25 to then transport powder up to filling units 8 and 9 through conveying line 11 to be dispensed onto build platform 2 Figure 1 and 3). Although not explicitly stated the dosing unit is a container, one of ordinary skill in the art would appreciate that in order to accommodate the powder from the reservoirs, the unit would have to comprise of some physical space to hold and further transport the material effectively, thus making it obvious the unit can dupe as a container. EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
[0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container onto the build platform via a third container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 9, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further disclose metal powder from the first container and/or metal powder from the second container is dispensed onto the build platform via respective delivery platforms (device 64 acting as a piston controls upward movement of carrier 2 [0038] to accommodate powder dispersed by units 8 and 9 Figure 3). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach metal powder from the first container and/or metal powder from the second container is dispensed onto the build platform via respective delivery platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-
Regarding Claim 10, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. EOS further discloses the apparatus comprises a control unit (control device 260 Figure 1) operable to control the ratio of metal powder dispensed from the first container and from the second container (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]). EOS is deficient in explicitly disclosing the powder material in each container is a metal powder.
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the apparatus comprises a control unit operable to control the ratio of metal powder dispensed from the first container and from the second container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 11, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claims 1 and 9. EOS further discloses the ratio of metal powder dispensed from the first container and from the second container (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]) is varied in dependence on predicted stress in a region of the article. Although not explicitly stated the ratio is dependent on stress in a given region, it would be well-understood by someone of ordinary skill in the art the sensors of EOS could be used to predict and 
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the ratio of metal powder dispensed from the first container and from the second container is varied in dependence on predicted stress in a region of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Regarding Claim 12, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claims 1 and 9. EOS further discloses the control unit is configured to enable the ratio of metal powder from the first and second containers (control unit 260 controls reservoirs 24 and 25 through dosing unit [0023] in a predetermined ratio [0027]) to be varied for each layer of the article. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the controller is capable of varying the ratio for a given section or layer of the article, as some sections may require more pure powder and other sections may require less pure powder (recycled), to both reduce wasted 
Gibson discloses the use of a metal powder to be sintered as this is known in the art ([0033]). Gibson teaches the conductive metal powder known in the art has a negative charge while the print bed could be positive, allowing for better transfer of material during the printing process. Therefore, EOS in view of Gibson teach the control unit is configured to enable the ratio of metal powder from the first and second containers to be varied for each layer of the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS so that the powder material in each container is a metal powder, as the apparatus of EOS since such a metal powder is extremely well-known in the art and provides a benefit of better transfer of material within the powder bed during a printing process.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Dispoto et al. (WO 2018/017069 A1, submitted by applicant in IDS filed 10/16/2020).
Regarding Claim 3, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS in view of Gibson disclose the first container contains non-recycled metal powder and the second container contains metal powder that has been recycled one or more times, they are deficient in disclosing the first container and the second container (both) contain recycled metal powder.
In the analogous art, Dispoto teaches 3D printer fresh and recycled powder supply management 
used in an additive manufacturing setting (Abstract). Dispoto discloses the first container and the second container contain recycled metal powder (recycled powder reservoirs 202 and 206 each contain recycled powder Figure 2). Dispoto teaches the advantage of recycled powder reservoirs are to [0028]).
The teachings of Dispoto and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for producing three-dimensional objects using recycled powder means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that the first container and the second container contain recycled metal powder, as the apparatus of EOS in view of Gibson in order to replenish the primary supplies from the secondary 3D printer powder supply 209, which includes fresh powder 210 and recycled powder 211, thereby increasing the accuracy of the printing product and longevity of the printing system.

    PNG
    media_image3.png
    820
    1258
    media_image3.png
    Greyscale

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Hirata (US 20150258705 A1, submitted by applicant in IDS filed 10/16/2020).
Regarding Claim 6, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS discloses the apparatus is arranged to dispense powder from the first directly onto the build platform.
In the analogous art, Hirata teaches a manufacturing method of a three-dimensional structure 
which manufactures a three-dimensional structure by laminating layers (Abstract). Hirata discloses the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container directly onto the build platform (supply unit supplies composition A and B containing powder [0064] directly to formation stage 102 [0070] Figure 5). Hirata teaches the advantages of the supply unit are to have it function as a dispenser method, thereby the composition A and the composition B can be appropriately applied, ensuring the formation of a more efficient printed product ([0070]). 
	The teachings of Hirata and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that the apparatus is arranged to dispense metal powder from the first container and/or metal powder from the second container directly onto the build platform, as the apparatus of EOS in view of Gibson in order to ensure the formation of a more efficient printed product through appropriate, controlled dispenser means.
Regarding Claim 8, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claims 1 and 6. EOS in view of Gibson further disclose the third container is configured to enable mixing of the first metal powder and the second metal powder (powder from 24 and 25 is mixed in dosing unit 26 by conveyor line 11 [0039].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EOS (DE-20107262-U1) in view of Gibson (US-20190270136-A1) as applied to Claim 1 above, and further in view of Wienberg (US-20170252806-A1).
Regarding Claim 15, EOS in view of Gibson disclose all of the limitations as set forth above in the rejection of Claim 1. While EOS discloses the apparatus is arranged to dispense powder from the first container and/or powder from the second container onto a build platform, and Gibson teaches that metal powder can be employed in each of the containers, but EOS in view Gibson fail to disclose metal powder in the first container and metal powder in the second container comprises a metal alloy.
In the analogous art, Wienberg teaches a system for the additive manufacturing of components 
includes a powder receptacle, which is designed to receive a powdered material in the form of a starting material for a component to be manufactured (Abstract). Wienberg discloses the first container and metal powder in the second container comprises a metal alloy (powder material may be metal powder or metal-alloy powder [0037]). Weinberg teaches the advantage of such a metal alloy powder include to being able to selectively sinter areas or sections of the powder surface of the 3D object using a laser, and similarly metal alloys used in powders is very well-known in the art, so selecting such an alloy powder would be obvious and one of ordinary skill in the art would have a reasonable expectation of success in doing so ([0037]).
The teachings of Wienberg and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for producing three-dimensional objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of EOS in view of Gibson so that metal powder in the first container and metal powder in the second container comprises a metal alloy, as the apparatus of EOS in view of Gibson in order to selectively sinter areas or sections of the powder surface of the 3D object using a laser, thereby improving accuracy of the manufactured object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754